DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 03/23/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejection of claim 9 over Carlson as evidenced by Nisa has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		21-52
Newly cancelled claims:			9
Amended claims: 				1
New claims: 					53
Claims currently under consideration:	1-8, 10-20, 53
Currently rejected claims:			1-8, 10-20, 53
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8, 10-12, 14, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2007/0065540; IDS).
Regarding claim 1, Jones teaches an animal feed ingredient (corresponding to enhanced steep-water used in animal feeds [0005]), comprising: organic acids present in an amount of at least about 30 wt% on a dry basis (corresponding to having at least about 20 wt% lactic acid, at least about 10 wt% propionic acid, and an amount of citric acid, formic acid [0047], and fumaric acid [0041]), which overlaps the claimed organic acid concentration, protein (corresponding to corn steep-water being a rich source of protein [0041]), phosphorus (corresponding to different types of steep-water which all contain an amount of phosphorus [0037]), and an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steep-water [0035]), which overlaps the claimed phytic acid concentration.  Although the disclosed concentrations of organic acids and phytic acid are broader than the claimed contents, the claim does not require (a) any amount of protein or phosphorus; (b) the exclusion of any other ingredient; or (c) any specific proteins or organic acid(s) so that the claimed concentrations of organic acids and phytic acid is ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations.  MPEP 2131.03. II. 
Regarding claim 2, Jones teaches the invention as described above in claim 1, including the organic acids are lactic acid, propionic acid, formic acid, citric acid [0047], and fumaric acid [0041].
Regarding claim 3, Jones teaches the invention as described above in claim 1, including the organic acids are present in an amount suitable for reducing the gastric pH of an animal [0041].
Regarding claim 4, Jones teaches the invention as described above in claim 1, including the organic acids are present in an amount of at least about 30 wt% on a dry basis (corresponding to having at least about 20 wt% lactic acid, at least about 10 wt% propionic acid, and an amount of citric acid, formic acid [0047], and formic acid [0041]), which overlaps the claimed organic acid concentration.  Although the disclosed concentrations of organic acids are broader than the claimed content, the claim does not require (a) any amount of protein or phosphorus; (b) the exclusion of any other ingredient; or (c) any specific proteins or organic acid(s) so that the claimed concentration of organic acids is ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations.  MPEP 2131.03. II.
Regarding claim 5, Jones teaches the invention as described above in claim 1, including the proteins comprise corn protein (corresponding to the steep-water being a co-product of corn wet milling [0003] and the resulting steep-water containing protein [0041].
Regarding claim 8, Jones teaches the invention as described above in claim 1, including lactic acid is present in an amount of at least about 20 wt% on a dry basis [0047], which overlaps the claimed lactic acid concentration.  Although the disclosed concentration of lactic acid is broader than the claimed content, the claim does not require (a) any amount of protein or phosphorus; (b) the exclusion of any other ingredient; or (c) any specific proteins so that the claimed concentration of lactic acid is ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations.  MPEP 2131.03. II.
Regarding claim 10, Jones teaches the invention as described above in claim 1, including the feed ingredient is about 30 to about 90% dry solids [0045], which overlaps the claimed content.
Regarding claim 11, Jones teaches an animal feed product, comprising the feed ingredient of claim 1 [0070].
Regarding claim 12, Jones teaches the invention as described above in claim 11, including the feed product further comprising corn protein concentrate (corresponding to corn gluten feed [0070]).
Regarding claim 14, Jones teaches the invention as described above in claim 11, including an animal feed product comprising the feed ingredient of claim 1 [0070] wherein the feed ingredient contains an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steep-water [0035]).  It also teaches that that the animal feed ingredient is mixed with corn gluten feed, soy hulls, wheat middlings, and other cereal grain fibers to form the animal feed product [0070].  Since the claim does not require any amount of the feed ingredient to be in the animal feed product, the phytic acid concentration of the disclosed animal feed product overlaps the claimed phytic acid concentration.
Regarding claim 53, Jones teaches an animal feed ingredient (corresponding to enhanced steep-water used in animal feeds [0005]), comprising: organic acids present in an amount of at least about 10 wt% on a dry basis (corresponding to having at least about 10 wt% propionic acid and an amount of citric acid, formic acid [0047], and fumaric acid [0041]), which overlaps the claimed organic acid concentration, protein (corresponding to corn steep-water being a rich source of protein [0041]), phosphorus (corresponding to different types of steep-water which all contain an amount of phosphorus [0037]), and an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steep-water [0035]), which overlaps the claimed phytic acid concentration; wherein the organic acids are propionic acid, formic acid, citric acid [0047], and fumaric acid [0041].  Although the disclosed concentrations of organic acids and phytic acid are broader than the claimed contents, the claim does not require (a) any amount of protein or phosphorus; (b) the exclusion of any other ingredient; or (c) any specific proteins or organic acid(s) so that the claimed concentrations of organic acids and phytic acid is ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations.  MPEP 2131.03. II.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2007/0065540; IDS) as applied to claim 1, as evidenced by Nisa (Nisa et al., “Influence of Corn Steep Liquor on Feeding Value of Urea Treated Wheat Straw in Buffaloes Fed at Restricted Diets”, 2006, Asian-Australasian Journal of Animal Sciences, Vol. 19, No. 11, pages 1610-1616; previously cited).
Regarding claim 6, Jones teaches the invention as described above in claim 1, including the animal feed ingredient is made from heavy steep-water [0037], which has an average of 40 wt% protein dry basis, as evidenced by Nisa, page 1611, Table 1.  Jones also teaches that the proteins in the steep-water are degraded to form the animal feed ingredient [0063] and that 20.4% of the proteins are hydrolyzed (corresponding to steep-water with anaerobic CaCO3 kept at 38°C going from 18.8% to 39.2% free amino acid nitrogen to total nitrogen content in Table 1.A of [0080]), which means that the content of protein in the animal feed ingredient is about 31.8% (corresponding to 20.4% of the 40% protein content in steep-water being hydrolyzed), which falls within the claimed protein concentration.  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2007/0065540; IDS) as applied to claim 11, as evidenced by Nutrition Value (“Corn bran, crude”, 2014, Nutritionvalue.org, https://web.archive.org/web/20140416075548/http://www.nutritionvalue.org/Corn_bran%2C_crude_nutritional_value).
Regarding claim 20, Jones teaches the invention as described above in claim 11, including an animal feed product comprising the feed ingredient of claim 1 [0070] and that the animal feed ingredient is made from light steep-water wherein the sugars were converted to organic acid [0012], which means the animal feed ingredient comprises 0% sugars on a dry basis.  It also teaches that the animal feed ingredient is mixed with corn bran [0070], which contains 0 wt% sugars on a dry basis as evidenced by the “Nutrition Facts” table on page 1 of Nutrition Value.  As such, the animal feed product comprises 0 wt.% sugars on a dry basis, which falls within the claimed concentration.

Claim Rejections - 35 USC § 103
Claims 1, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US 2008/0233244; previously cited).
Regarding claim 1, Swenson teaches an animal feed product (corresponding to animal food compositions) ([0002]), comprising as animal feed ingredients: one or more organic acids ([0109]), protein (corresponding to structured plant protein material) ([0095]), and phosphorus (corresponding to phosphate as the antioxidant) ([0092]).  Since Swenson teaches the product to comprise a single antioxidant ([0092]), phytic acid is not included as an animal feed ingredient which means the phytic acid content will be 0%, which falls within the claimed content range.  Swenson also teaches that the amount of organic acid combined with the plant protein material will vary depending on several parameters such as the agent selected, the desired pH, and the stage of manufacture at which the acid is added ([0110]).  As the amount of organic acid is a variable that is determined, among others, by factors such as the type of organic acid, the desired pH, and the stage of manufacture at which the acid is added, the amount of organic acid would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed the amount of organic acid cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of organic acid in the feed ingredient as taught by Swenson (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Swenson does not teach the organic acids, protein, and phosphorus to be combined as a single animal feed ingredient, but the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Therefore, the inclusion of a single animal feed ingredient comprising organic acids, protein, and phosphorus, wherein the amount of any single ingredient may range from an amount approaching 0 wt.% to an amount approaching 100 wt% of the single animal feed ingredient is obvious, as long as the content of organic acid allows for the amount of pH-lowering agent to be within the range of about 0.1 to about 15% on a dry matter basis in the animal feed product as stated in [0110] of Swenson.
Regarding claim 11, Swenson teaches an animal feed product (corresponding to animal food compositions) ([0002]), comprising an animal feed ingredient as required by claim 1. 
Regarding claim 15, Swenson teaches the invention as disclosed above in claim 11, including the feed product has an organic acid content of 0.1-10 wt.% dry basis ([0109]-[0110]), which overlaps the claimed range.
Regarding claim 16, Swenson teaches the invention as disclosed above in claim 11, including the amount of protein present in the ingredients for making structured protein ranges from about 40-100% ([0031]) and the amount of structured protein in the animal feed product is 75 wt.% ([0083]), which falls within the claimed protein content range.
Regarding claim 17, Swenson teaches the invention as disclosed above in claim 11, including the animal feed product is formulated to meet the requirements of animals such as a dog ([0095]) and the minimum amount of lysine for a balanced diet for a dog is 0.63% (Table below [0099]), which overlaps the claimed lysine content.
Regarding claim 18, Swenson teaches the invention as disclosed above in claim 11, including the feed product has an organic acid content of 0.1-10 wt.% dry basis and the organic acid is lactic acid ([0109]-[0110]), which overlaps the claimed range.

Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0065540; IDS) as applied to claims 1 and 11 above, in view of Carlson (US 2005/0025874; previously cited). 
Regarding claim 7, Jones teaches the invention as described above in claim 1, including the animal feed ingredient is made from light steep-water [0037] and more than about 90% of phytate and about to 10 to about 50% of free phosphate (corresponding to inorganic phosphate) are precipitated out of the steep-water [0035].  It also teaches that much of the phosphorus in steep-water is in the form of phytate [0013], but it does not teach the feed ingredient comprises 4.0 – 6.0 wt% free phosphate on dry basis.
However, Carlson teaches a light steep-water comprising about 3.6 wt% phosphorus on a dry matter basis [0048] and a phytic acid content of about 0.4-1.3% on a dry matter basis [0039].
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed ingredient of Jones by using light steep-water with a phosphorus content as taught by Carlson.  From the disclosure regarding the reduction of free phosphate and phytate in the steep-water in Jones and the disclosure regarding phytic acid and phosphorus content in Carlson, the amount of free phosphate in the feed ingredient either overlaps or approaches the claimed free phosphate content.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 19, Jones teaches the invention as described above in claim 11, including an animal feed product comprising the feed ingredient of claim 1 [0070].  It also teaches that the animal feed ingredient is made from light steep-water [0037] and more than about 90% of phytate and about to 10 to about 50% of free phosphate (corresponding to inorganic phosphate) are precipitated out of the steep-water [0035].  It also teaches that much of the phosphorus in steep-water is in the form of phytate [0013] and that the animal feed ingredient is mixed with corn gluten feed, soy hulls, wheat middlings, and other cereal grain fibers to form the animal feed product [0070], but it does not teach the feed product comprises 4.0 – 6.0 wt% free phosphate on dry basis.
However, Carlson teaches a light steep-water comprising about 3.6 wt% phosphorus on a dry matter basis [0048] and a phytic acid content of about 0.4-1.3% on a dry matter basis [0039].
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed product of Jones by an animal feed ingredient produced from light steep-water with a phosphorus content as taught by Carlson.  From the disclosure regarding the reduction of free phosphate and phytate in the steep-water in Jones and the disclosure regarding phytic acid and phosphorus content in Carlson, the amount of free phosphate in the feed ingredient either overlaps or approaches the claimed free phosphate content.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Since the claim does not require any amount of the feed ingredient to be in the animal feed product, the free phosphate concentration of the disclosed animal feed product also approaches or overlaps the claimed free phosphate concentration.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0065540; IDS) as applied to claim 11 above.
Regarding claim 13, Jones teaches the invention as described above in claim 11, including the feed ingredient is mixed with corn bran and cornmeal to produce the feed ([0070]).  It is noted that claim 13 recites a component that would already be present in the corn components disclosed by Jones; therefore, the claiming of “corn gluten meal” is essentially a product-by-process claim limitation which attempts to require the production of the corn product before its incorporation in to the feed product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-14, 19, and 20 over Carlson: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 and canceled claim 9.  Applicant argued that Carlson is silent with respect to the content of organic acids present in the feed ingredient as being 40-60 wt.% as now recited by amended claim 1.  Applicant stated that the Examiner points to no evidence in Carlson showing that fermentation of the steepwater in the presence of bacteria would yield amounts of lactic acid that would overlap the claimed content.  Applicant also argued that Carlson fails to enable a feed ingredient having the claimed content of organic acids and, for these reasons, the Examiner fails to establish a prima facie case of obviousness over claim 1 and its dependents.  Applicant added that the Examiner’s reliance on Blaszczyk in the Advisory Action is flawed as claim 1 has been amended to recite contents of organic acids outside of the concentrations disclosed by the combined teachings of Carlson and Blaszczyk (Applicant’s Remarks, page 5, paragraph 2 – page 7, paragraph 2).
However, in the new grounds of rejection, the features of claim 1 are fully taught by Jones who discloses that organic acids are present in an amount of at least about 30 wt% on a dry basis (corresponding to having at least about 20 wt% lactic acid, at least about 10 wt% propionic acid, and an amount of citric acid, formic acid [0047], and fumaric acid [0041]), which overlaps the claimed organic acid concentration.  Since new prior art has been applied to the rejection of claim 1, Applicant’s arguments regarding Carlson are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 1, 11, and 15-18 over Swenson: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that nothing in Swenson teaches the claimed animal feed ingredient containing 40-60 wt.% organic acid as now recited by amended claim 1.  Applicant argued that Swenson expressly teaches amounts of organic acids well below the claimed content as Swenson discloses in [0110] that “the amount of pH-lowering agent combined with the plant protein material may range from about 0.1 to about 15% on a dry matter basis”.  Applicant stated that there is no motivation to modify Swenson to arrive at the claimed organic acid concentration despite the Examiner asserting that a person of ordinary skill would modify Swenson’s organic acid concentration through routine optimization.  Applicant argued that the Examiner’s assertion in the Advisory Action conflicts with legal requirements for establishing obviousness because the rejection does not provide a motivation to select the recited combinations of organic acid, protein, and phosphorus and there is no reasonable expectation that such a combination would be successful.  Applicant stated that a skilled practitioner would have no reason to arbitrarily select the recited ingredients and the fact that the Examiner has picked and chosen isolated elements from a large number of variables without context is a strong indication that the Examiner, aided with the teachings of the present application, has used impermissible hindsight reconstruction to arrive at the claimed invention (Applicant’s Remarks, page 7, paragraph 3 – page 9, paragraph 5).
However, the Examiner points out that the organic acid concentration of about 0.1% to about 15% on a dry matter basis disclosed in [0110] of Swenson is in regard to the content of organic acid in the animal feed product itself, not the content of organic acid in the single animal feed ingredient.  In order for the animal feed product disclosed in Swenson to contain about 0.1% to about 15% on a dry matter basis, the single animal feed ingredient would have to comprise an amount of organic acid greater than about 0.1% to an amount of 100 wt% on a dry matter basis, which overlaps the claimed organic acid concentration.  This disclosed organic acid concentration is the result of a skilled practitioner determining the amount of acid to use (as is implied by the phrase “As will be appreciated by a skilled artisan”) based upon related variables such as “the agent selected, the desired pH, and the stage of manufacture at which the agent is added” as taught in [0110] of Swenson.  In response to Applicant’s assertion that the rejection does not provide a motivation to select the recited combinations of organic acid, protein, and phosphorus and there is no reasonable expectation that such a combination would be successful, animal feed ingredients comprising combinations of organic acid, protein, and phosphorus as claimed are known in the art as is shown by the rejection of claim 1 over Jones and therefore, the skilled practitioner would have a reasonable expectation of success of combining those ingredients.  The feed product of Swenson requires protein ([0017], [0019]) which provides sufficient motivation to include protein in the disclosed feed product.  Swenson also discloses that phosphorus (corresponding to phosphate and polyphosphates) are included as antioxidants in the product ([0092]) and that antioxidants “increase the shelf life or nutritionally enhance the protein compositions and animal food compositions” ([0042]), which provides sufficient motivation for selecting phosphorus.  Swenson also discloses that organic acids are combined with the protein ingredient “to increase the chew or toughness of the product” ([0107]), which provides sufficient motivation for selecting organic acid.  Therefore, the selection of an organic acid, phosphorus, and protein by a skilled practitioner to produce an animal feed product is not arbitrary, but the result of a skilled practitioner selecting ingredients that would impart desirable features to the animal feed product.  Furthermore, since the animal feed ingredient of claim 1 does not require (a) any amount of protein or phosphorus; (b) the exclusion of any other ingredient; or (c) any specific proteins or organic acid(s), the animal feed ingredient merely amounts to combinations comprising the claimed ingredients, which results in a vast number of ingredient options.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since Swenson has been shown to teach amounts within the claimed organic acid concentration, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791